Citation Nr: 1536543	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  12-22 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1996 to November 2007.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In January 2014, the Board remanded the appeal for updated VA treatment records, a VA examination with a VA medical opinion, and subsequent readjudication of the appeal.  The case now returns to the Board after satisfactory completion of the ordered development; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

FINDINGS OF FACT

1.  No gastrointestinal injury or disease or symptoms of GERD were manifested during service.

2.  GERD was first manifested approximately one year after service, and is not causally or etiologically related to service, to include any incident, event, or symptoms therein.  


CONCLUSION OF LAW

The criteria for service connection for GERD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the June 2009 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

Pursuant to the Board's prior remand directive, in March 2014, the RO provided a VA examination with a medical opinion in connection with the appeal.  The VA examiner provided a medical opinion based on an accurate history from interview of the Veteran and review of the record, and considered the Veteran's complaints and reports of limitations as it related to the current symptomatology and its effects on daily life.  The VA examiner also performed a thorough examination of the Veteran.  In consideration thereof, the Board finds that the VA examiner had adequate facts and data regarding the history and current severity of the Veteran's disability when rendering the medical opinion.  The VA medical opinion was supported by adequate rationale.  

Also, a VHA opinion was obtained in May 2015 to address certain additional medical questions pertinent to the appeal.  After reviewing the record, the VA medical reviewer provided an opinion on the question of whether symptoms of GERD had their onset during service and supported the medical opinion with adequate rationale.  Collectively, the March 2014 VA medical opinion and May 2015 VHA medical expert opinion address all questions necessary to evaluate the merits of the appeal.  For these reasons, no further medical examination or medical opinion is needed.   

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with review. 

 

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.  § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

GERD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Service Connection Analysis for GERD

The Veteran contends that GERD symptoms began during active service and have continued since that time.  He asserts that he had reflux symptoms prior to the in-service uvulopalato-pharyngoplasty (UPPP) surgery (i.e., a procedure that removes excess tissue in the throat to make the airway wider), and, thereafter, he has experienced persistent symptoms of GERD.  Gastroesophageal reflux is defined as reflux of the stomach and duodenal contents into the esophagus, which may sometimes occur normally, particularly in the distended stomach postprandially, or as a chronic pathological condition.  See Dorland's Illustrated Medical Dictionary 1605 (30th ed. 2003).

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of gastrointestinal injury or disease or that GERD, to include symptoms related thereto, was manifested during service.  The service treatment records, which are complete, are absent of any complaints of, symptoms of, findings of, or treatment for GERD.  The service treatment records show treatment of chest pain at various times, chronic tonsillitis, and reactive lymphoid hyperplasia; however, on the November 2006 and May 2007 service reports of medical history during service, the Veteran denied having frequent indigestion or heartburn or stomach, liver, or intestinal trouble.  On the November 2007 service report of medical assessment, the Veteran noted that his overall health had worsened since the last service medical examination and reported that he had depression, and lower back, shoulder, and neck pain, but made no mention of any gastrointestinal symptoms or GERD.  

Because the Veteran was specifically asked if he had various gastrointestinal symptoms consistent with GERD on November 2006 and May 2007 service reports of medical history, he had the opportunity to report any symptoms of GERD he may be experiencing when reporting other symptoms such as swollen or painful joints and recurrent back pain at those times.  Instead, the Veteran denied having any symptoms consistent with GERD on November 2006 and May 2007 service reports of medical history, and made no mention of any medical problems involving gastrointestinal disability when reporting other medical problems on the November 2007 service report of medical assessment.  In light of the other complaints or symptoms the Veteran reported or sought treatment for during service, the Board finds that GERD is a similar condition that would have ordinarily been recorded during service; therefore, the lay and medical evidence generated contemporaneous to service is likely to reflect accurately the Veteran's physical condition, is of significant probative value, and provides evidence against a finding of gastrointestinal injury or disease, or GERD symptoms during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).    

The Board finds that the weight of the evidence is against finding that GERD, which was first manifested approximately one year after service separation, is otherwise causally or etiologically related to service.  The earliest diagnosis of GERD in the record is shown in November 2008, approximately one year after service separation.  In January 2008, the Veteran presented for VA treatment for a number of medical problems to include obesity and diabetes, and specifically denied having dysphagia, GERD, chest pain, or abdominal pain during a focused review of systems.  The absence of evidence of GERD symptoms, diagnosis, or treatment during service or for approximately one year after service is one factor that weighs against a finding of service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one factor the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  

The medical opinion evidence also shows that GERD was manifested after service and is otherwise related to service.  After examination and interview of the Veteran and review of the record, the March 2014 VA examiner opined that it was not as likely as not the GERD had its onset during service or was otherwise causally related to service.  The March 2014 VA examiner summarized the relevant medical history, to include the diagnosis of chronic tonsillitis and the UPPP and bilateral tonsillectomy during service, and explained that GERD was a chronic condition resulting from decreased lower esophageal sphincter tone with symptoms of heartburn (i.e., burning sensation in retrosternal area) and regurgitation (i.e., perception of flow of refluxed gastric contents into mouth or hypopharynx) being characteristic of the syndrome.  The March 2014 VA examiner noted that removal of the tonsils, partial palate, and uvula were medically unlikely to decrease the lower esophageal tone to cause GERD, and medical literature did not indicate that type of surgery could cause the reflux condition, hiatal hernia, or H pylori conditions.  The March 2014 VA examiner wrote that it was, therefore, unlikely that the UPPP/tonsillectomy were causative of any post-surgical GI symptoms after the post-operative period, and, at most, were temporally associated, especially since the Veteran reported at the March 2014 VA examination that he had reflux symptoms prior to the UPPP/Tonsillectomy surgery.  

The March 2014 VA examiner noted that risk factors for developing GERD included an increasing body mass index, a family history of upper gastrointestinal disease, irritable bowel syndrome, south Asian origin, smoking, excess alcohol, social deprivation and use of anticholinergic drugs.  The March 2014 VA examiner then wrote that the identified risk factors for this Veteran were obesity, family history, and smoking, and were more likely the etiological cause of GERD condition, rather than the UPPP/tonsillectomy for the (service-connected) OSA.  

The March 2014 VA examiner also noted that H-pylori infection was diagnosed by laboratory testing in November 2008, confirmed at the upper endoscopy (EGD) in July 2009, and treated with a follow-up lab in December 2011 showing eradication without recurrence, and an EGD in May 2012 showing resolution of associated gastritis, which indicated no ongoing condition.  The March 2014 VA examiner further reasoned that, because H-pylori infection was a bacterial infection, it was highly unlikely to be related to the UPPP/Tonsillectomy for the sleep apnea condition.  The March 2014 VA examiner added that gastritis was an inflammation of the lining of the stomach, which could be an acute or chronic condition, and the most common causes of gastritis included nonsteroidal anti-inflammatory drugs (NSAID), ethanol use, and infection of the stomach with Helicobacter pylori.  The March 2014 VA examiner further commented that most gastritis was a temporary condition and recovery was expected.

In May 2015, an advisory expert opinion from a gastroenterologist was obtained.  See May 2015 VHA medical opinion.  Based on review of the record, the reviewing VA gastroenterologist similarly opined that it was not as likely as not that GERD had its onset during service or was otherwise causally or etiologically related to service.  The reviewing VA gastroenterologist considered the various complaints during service and found no evidence of diagnosis or treatment for GERD during active service.  The reviewing VA gastroenterologist noted that the March 2000 complaints of sore throat and dysphagia were due to tonsillitis, and the April 2007 complaints of difficulty swallowing and increased pain with eating, which accompanied complaints of sore throat, fever, chills, and a headache, were due to an upper respiratory infection and pharyngitis and treated appropriately.  The reviewing VA gastroenterologist wrote that the diagnosis of pharyngitis was further supported by the physical examination findings of "inflamed oropharynx with erythematous macules" on April 11, 2007.  

The reviewing VA gastroenterologist noted that the Veteran complained of chest pains on various occasions during service but had no accompanying gastrointestinal symptoms to suggest GERD.  The reviewing VA gastroenterologist noted that the Veteran specifically denied frequent heartburn or indigestion symptoms in June 2001 and heartburn symptoms in March 2006.  The reviewing VA gastroenterologist next noted that the November 2006 and May 2007 complaints of "pressure build up in the chest while sleeping" and feelings of "gas build up" were non-specific symptoms and not a typical manifestation of GERD.  The reviewing VA gastroenterologist also noted that, during this time period, the Veteran repeatedly denied any symptoms of heartburn or indigestion or any other stomach problems.  The reviewing VA gastroenterologist further noted that the Veteran had no gastrointestinal complaints during an October 2007 visit, which was prior to service separation.  

The reviewing VA gastroenterologist further noted that post-service treatment records showed that GERD likely had its onset after service separation.  The reviewing VA gastroenterologist noted that review of systems performed during primary care visits in January 2008 and March 2008 were negative for dysphagia, GERD, chest pain, or abdominal pain.  The reviewing VA gastroenterologist noted that it was not until November 2008 that the Veteran asked to be evaluated for GERD and was subsequently diagnosed with gastric reflux after barium swallow.  The reviewing VA gastroenterologist noted that the Veteran was also diagnosed with H. pylori at that time, which was treated successfully with eradication.  The reviewing VA gastroenterologist noted that subsequent evaluation in July 2009 resulted in an EGD in July 2009, which showed a small hiatal hernia and indicated a new condition which can be associated with GERD along with the Veteran's risk factors of elevated BMI and smoking.  The reviewing VA gastroenterologist wrote that review of the medical literature did not suggest any causal relationship between the Veteran's surgery (UPPP) and H. pylori gastritis, GERD, or hiatal hernia.      

The March 2014 VA medical examiner and May 2015 reviewing VA gastroenterologist had accurate facts and data on which to base the medical opinions, and provided sound rationale for the medical opinions; therefore, the Board finds the collective VA medical opinions to be of significant probative value.  There is no competent medical opinion to the contrary of record.  

The Veteran is competent to report any gastrointestinal symptoms that come to him through the senses; however, as a lay person, he lacks the requisite medical expertise and medical training to attribute any symptoms he experiences to a diagnosed disability other than a simple medical condition capable of lay diagnosis. GERD is not a condition for which lay evidence is sufficient to establish a diagnosis.  A competent medical diagnosis of GERD, or any gastrointestinal disability, involves making findings based on history, complaints and symptoms, signs, medical knowledge, and, in some cases, clinical testing results.  Although the Veteran has alleged that he has GERD related to service, he is not competent to diagnose GERD or provide a medical opinion regarding its nexus to service in this particular case; therefore, his purported lay opinion is of no probative value and outweighed by the lay and medical evidence showing that GERD was manifested after service separation and is otherwise unrelated to service.  

Thus, the weight of the evidence is against a finding that GERD was incurred in or was otherwise caused by active service.  In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the appeal of service connection for GERD and, consequently, the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for GERD is denied. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


